DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 9/4/2020, including the preliminary amendment filed on the same date. Claims 1-13 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 9/4/2020 and 3/31/2021 are being considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “29”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “a contoured configuration” is indefinite because the term “contoured” is a relative term. The term, “contoured” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4, “one of walls” is indefinite because the limitation lacks proper antecedent basis in the claim. Is applicant intending to recite “a wall”?

Claim 10, “said removable wings have an end that is monolithically integral with a body and at  right angles to it” is indefinite because it is unclear if the claim requires each of the removable wings to have an end, or the removable wings combined to have one end. Applicant is requested to clarify.
Claim 10, “it” is indefinite because it is unclear what the term is referring to in the claim. Applicant is requested to avoid using such pronouns and explicitly write out the actual claim element “it” is referring to in the claim. Is “it” referring to the pedestal/stand, the removable wings, the end, or the body?
Claim 11, “the same plane thereof” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 11, “the free end” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 11, “this” is indefinite because it is unclear what the term is referring to in the claim. Applicant is requested to avoid using such pronouns and explicitly write out the actual claim element “this” is referring to in the claim. Is “this” referring to the pedestal/stand, the free end, the strip, the element or something else?
Claim 12, “associating said beam with one of said heads of supports” is indefinite because the term “associating” is a relative term. The term, “associating” is not defined 
Claim 13, “thickness thereof” is indefinite because the limitation lacks proper antecedent basis in the claims. Is applicant intending to recite, “a thickness thereof”?
Claim 13, “a non-contoured configuration” is indefinite because the term “non-contoured” is a relative term. The term, “non-contoured” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 
DE 102013019133 (‘DE ‘133’).
	Claim 1, DE ‘133 provides a pedestal/stand 120 for raised floors (Fig. 15) configured to be applied on a plurality of heads 1 of supports 5 for raised floors (Figs. 
Claim 2, DE ‘133 further provides wherein said beam is constituted by two tubular bodies (22, 23) substantially quadrangular in cross-section (note that substantially was treated as a relative term; Fig. 9), said tubular bodies being symmetrical with respect to said zone for interlocking mechanical association with said heads of supports (Fig. 9; note that interlocking mechanical association with said heads of supports is not positively recited and thus not required), said tubular bodies being joined by a bridge 38 adjacent to said zone for interlocking mechanical association with said heads of supports (Fig. 9; note that interlocking mechanical association with said heads of supports is not positively recited and thus not required).
Claim 3, DE ‘133 further provides wherein said zone for interlocking mechanical association with said heads of supports is a first longitudinally extended slit (48 or 27a or 27c; Fig. 9), and a second longitudinally extended slit 39 disposed between said two tubular bodies and being opposite to said first slit with respect to said bridge (Fig. 9).  
Claim 4, DE ‘133 further provides wherein each one of said tubular bodies has two longitudinal secondary slits (46, 47), each one of said two longitudinal secondary slits being arranged on an outer surface of one of walls of a respective one of said tubular bodies which are parallel to said bridge (Fig. 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over
DE 102013019133 (‘DE ‘133’) in view of Liskey, Jr. (US 3150748) (‘Liskey’).
	Claim 5, DE ‘133 teaches all the limitations of claim 4 as above, but is silent as to 
one or more noise reduction and/or anti-skid elements, inserted MOD138OUS4in said two longitudinal secondary slits, said one or more noise reduction and/or anti- skid elements being T-shaped in cross-section. However, Liskey teaches a pedestal/stand comprising one or more noise reduction and/or anti-skid elements (30 or 30’), inserted MOD138OUS4in two longitudinal secondary slits (Fig. 1), said one or more noise reduction and/or anti- skid elements being T-shaped in cross-section (Figs. 1, 1b, 1c). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating one or more noise reduction and/or anti-skid elements, inserted MOD138OUS4in said two longitudinal secondary slits, said one or more noise reduction and/or anti-skid elements being T-shaped in cross-section, with the reasonable expectation of further reducing noise and/or skidding.
Claims 6-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013019133 (‘DE ‘133’) in view of Kugler et al. (US 20040261329) (‘Kugler’).
Claims 6-8, DE ‘133 teaches all the limitations of claim 1 as above, but is silent as to an association element configured for associating said beam with one of said 
- a plurality of first tabs, which extend from a surface of said annular body that is directed toward said beam, - a plurality of second tabs, which extend from the surface of said annular body that is opposite to a surface of extension of said first tabs, wherein said first tabs are arranged to produce, in pairs, four portions for accommodating and gripping said beam. However, Kugler teaches a pedestal/stand comprising an association element 40 configured for associating a beam with heads of supports, said association element having a substantially annular body (Fig. 8) with:
- a plurality of first tabs 42, which extend from a surface of said annular body that is directed toward a beam [0069], - a plurality of second tabs (also labeled 42), which extend from the surface of said annular body that is opposite to a surface of extension of said first tabs (Fig. 8), wherein said first tabs are arranged to produce, in pairs, four portions for accommodating and gripping said beam (Fig. 8), wherein each one of said first tabs has one or more holes 46 that pass through a thickness of said first tabs (Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the pedestal/stand by incorporating an association element configured for associating said beam with one of said heads of supports, said association element having a substantially annular body with: - a plurality of first tabs, which extend from a surface of said annular body that is directed toward said beam, - a plurality of second tabs, which extend from the surface of said annular body that is opposite to a surface of extension of said first tabs, wherein said first tabs are arranged to produce, in pairs, four portions for accommodating and gripping said beam, wherein each one of said first tabs has one or more holes that pass through a thickness of said 
Claim 12, DE ‘133 teaches a pedestal/stand 120 for raised floors (Fig. 15) configured to be applied on a plurality of heads 1 of supports 5 for raised floors (Figs. 15-17), said pedestal/stand comprising a beam 20.
DE ‘133 is silent as to an association element adapted for associating said beam with one of said heads of supports, said association element having a substantially annular body with:
- a plurality of first tabs, which extend from the surface of said annular body that is directed toward said beam, and
- a plurality of second tabs, which extend from the surface of said annular body that is opposite to a surface of extension of said first tabs.
However, Kugler teaches a pedestal/stand comprising an association element 40 configured for associating a beam with heads of supports, said association element having a substantially annular body (Fig. 8) with:
- a plurality of first tabs 42, which extend from a surface of said annular body that is directed toward a beam [0069],
- a plurality of second tabs (also labeled 42), which extend from the surface of said annular body that is opposite to a surface of extension of said first tabs (Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the pedestal/stand by incorporating an association element configured for associating said beam with one of said heads of supports, said association element having a substantially annular body with: - a plurality of first tabs, 
Claim 13, as modified above, the combination of DE ‘133 and Kugler teach all the limitations of claim 12 as above, and further teaches wherein said beam is a non-contoured configuration (DE ‘133; note that non-contoured was treated as a relative term; Fig. 9), and wherein: - one of said first tabs has one or more holes (Kugler 46) that pass through thickness thereof (Kugler Fig. 8).

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or disclose, the totality of the claimed invention of claim 1 plus claim 9, including inter alia the position, arrangement and orientation of the portion for accommodating said base relative to two laterally adjacent secondary grooves and said bridge, in addition to the position, arrangement and orientation of the two MOD1380US5longitudinal recesses relative to a longitudinal plane of symmetry that is perpendicular to said bridge. FR 3072700 (‘FR ‘700’) teaches at least one cross-shaped element 27 comprising a base 9 associated with a beam 11, four removable wings (52, 53, 54, 55) extending from said base (Figs. 2-4), said wings extending in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635                                                                                                                                                                                                        f